Van Brunt, P. J.
(dissenting):
I dissent. I cannot imagine a case in which, where a party is entitled to a trial, it would be proper for a judge, who is to' weigh the evidence, to be the witness to prove the fact sought tó be estab- . lished. Such a procedure would make a trial a farce ; and it has been too frequently held that these trials are not mere forms,, but matters of substance, in the condluct, of which the party accused is entitled to the protection of all the rules governing q%tasi judicial tribunals; to allow such a departure from ordinary judicial procedure.
Proceedings' affirmed and writ dismissed, with costs.